      Case: 3:17-cv-00596-jdp Document #: 192 Filed: 10/06/20 Page 1 of 1


                     United States District Court
                     Western District of Wisconsin
                         Case No: 17-CV-596-jdp
                           JEFFREY VOGELSBERG,
                                 Plaintiff,
                                      v.
                            YOUNG KIM, et al.,
                                Defendants .

                             NOTICE OF APPEAL

     Notice is given that the Plaintiff, Jeffrey Vogelsberg, appea l s
to the United States Court of Appeals for the Seventh Circuit from
the final judgment entered in this action on Seetember 10, 2020, as
wel l as the judgments and orders entered on August 13, 20_, March
23, 2020, and any other judgments a nd orders that are not know at
this time.
     Dated and s igned this      :3   day of October, 2020. Waupun
Wisconsin.
                                           Respectfull submitted,




                                           DOC# 450093
                                           Waupun Correctional Institution
                                           P.O. Box 351
                                           Waupun, WI 53963




Drafted by: David
